UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

JASON DELEON,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     16-CV-6848L

                       v.


JOEL R. AYERS, et al.,

                              Defendants.
________________________________________________



       United States Magistrate Judge Jonathan W. Feldman has been assigned to handle certain

pretrial matters in civil cases. Plaintiff, Jason Deleon, appearing pro se, has moved to amend his

Complaint in several respects in response to this Court’s prior orders dismissing some of plaintiff’s

claims and directing that he file an Amended Complaint. Plaintiff has filed an Amended Complaint

seeking to identify certain defendants and add new defendants who have not been mentioned

previously.

       Magistrate Judge Feldman issued a thorough Decision and Order/Report and

Recommendation (Dkt. # 29). In that document, Judge Feldman discussed the basis for his

decision to allow plaintiff to amend his complaint with respect to four defendants, Spahalski,

Harris, Andrus, and Pierson, and his Recommendation, that the motion be denied with respect to

putative defendants Smith, Allen, Liddick, Brown, and Martin.

       Neither plaintiff nor defendants have appealed from or objected to Magistrate Judge

Feldman’s Decision and Order/Report and Recommendation and the time within which to do that

has expired.
       Therefore, I accept and adopt the Magistrate Judge’s Report and Recommendation and I

affirm in full his Decision and Order.



                                           CONCLUSION

       Plaintiff’s motion to amend his Complaint to add Anthony Spahalski, Jeffrey Harris,

Joshua Andrus, and Shawn Pierson is GRANTED and the Clerk is directed to substitute those

defendants for John Does 1-4. Plaintiff’s motion to amend his Complaint to add Matthew Smith,

Debra Allen, Brianne Liddick, Emily Brown, and Hanna Martin is DENIED.

       IT IS SO ORDERED.



                                         _______________________________________
                                                  DAVID G. LARIMER
                                                United States District Judge
Dated: Rochester, New York
       October 18, 2019.




                                                 2
